Title: From Thomas Jefferson to James Steptoe, 7 February 1808
From: Jefferson, Thomas
To: Steptoe, James


                  
                     Dear Sir 
                     
                     Washington Feb. 7. 08.
                  
                  I take the liberty of putting under the protection of your cover a letter to mr Griffin because it contains a small remittance.
                  Our countrymen are doubtless much interested in the enquiry how long the embargo will continue. this does not depend on us. the decree of France is to take all our vessels passing to or from England, and that of England of Nov. 11. is to take all passing to or from any other country. it is better therefore to keep our produce vessels & seamen at home, while these orders are in force. but it is possible they might be continued so long so that war would be preferable, because one half of our crops might escape capture get to market & bring double price. the point of time to decide between two such disagreeable alternatives will belong to the legislature: but for a considerable time the embargo is most eligible. a peace happening in Europe would put an end to all our difficulties. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               